      Case: 1:20-cv-02933 Document #: 40 Filed: 05/07/21 Page 1 of 1 PageID #:155




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DERVAIL D. PICKENS, individually, and on
 behalf of all others similarly situated,
                                                    Case No.: 1:20-cv-02933
      Plaintiff,
                                                    Honorable Judge John Robert Blakey
 v.

 WALMART INC. D/B/A WALMART
 PHARMACY,

      Defendant.

                                 STIPULATION OF DISMISSAL

        Plaintiff, DERVAIL D. PICKENS, and Defendant, WALMART INC., by and through their

undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby stipulate to a dismissal

with prejudice of Plaintiff’s individual claims against WALMART INC. with each party to bear its

own attorney’s fees and costs.



Dated: May 6, 2021                                Respectfully Submitted,

DERVAIL D. PICKENS                                WALMART INC.

/s/ Mohammed O. Badwan                            /s/ Tia C. Ghattas
Mohammed O. Badwan, Esq.                          Tia C. Ghattas
Sulaiman Law Group, Ltd.                          COZEN O’CONNOR
2500 S. Highland Ave., Suite 200                  123 N. Wacker Drive, Suite 1800
Lombard, IL 60148                                 Chicago, IL 60606
Phone: (630) 575-8180                             Telephone: (312) 382-3148
mbadwan@sulaimanlaw.com                           Email: tghattas@cozen.com
Attorney for Plaintiff                            Counsel for Defendant
